Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 1 of 6 PageID #: 121494




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


     IN RE PAYMENT CARD
     INTERCHANGE FEE AND MERCHANT
                                                            Case No. 05-md-01720 (MKB) (JO)
     DISCOUNT ANTITRUST LITIGATION




     This Document Applies to:


     7-Eleven, Inc., et al. v. Visa Inc., et al., No. 13-
     cv-05746 (MKB)(JO) (E.D.N.Y.)


                                 STIPULATION AND [PROPOSED] ORDER

          WHEREAS, on October 11, 2018, defendants in the above-captioned action

   (“Defendants”) filed a letter requesting a pre-motion conference, stating that Defendants

   intended to move, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, to dismiss

   all claims that plaintiffs in the above-captioned action (“Plaintiffs”) asserted on behalf of their

   subsidiaries, affiliates, and franchisees (see ECF No. 7271);

          WHEREAS, on February 1, 2019, the Court entered a stipulation whereby Defendants

   agreed to withdraw their pre-motion letter without prejudice in order to allow the parties to

   continue discussions in an attempt to resolve the issues raised in Defendants’ letter, and Plaintiffs

   agreed to toll Defendants’ response to the operative complaint until 30 days after Plaintiffs filed

   an amended complaint;

          WHEREAS, pursuant to that stipulation, Plaintiffs filed their Sixth Amended Complaint

   on April 29, 2020;
Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 2 of 6 PageID #: 121495




           WHEREAS, the Court entered a stipulation whereby Defendants’ deadline to respond to

   the Sixth Amended Complaint was extended until June 26, 2020;

           WHEREAS, the Court entered a stipulation whereby Defendants’ deadline to respond to

   the Sixth Amended Complaint was further extended until July 31, 2020;

           WHEREAS, the Court entered a stipulation whereby Defendants’ deadline to respond to

   the Sixth Amended Complaint was further extended until September 30, 2020;

           WHEREAS, the Court entered a stipulation whereby Defendants’ deadline to respond to

   the Sixth Amended Complaint was further extended until October 14, 2020;

           WHEREAS, the parties believe that Plaintiffs have resolved the issues relating to

   Defendants’ October 11, 2018, letter requesting a pre-motion conference and therefore would

   like to allow additional time for Defendants to respond to the Sixth Amended Complaint; and

           WHEREAS, the parties do not intend this extension to affect any other deadlines in the

   case.

           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

   approval of the Court, that:

           1.     Defendants’ deadline to answer the Sixth Amended Complaint in the above-

   captioned action is hereby extended until November 16, 2020.
Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 3 of 6 PageID #: 121496




   Dated: October 14, 2020

                                          CONSTANTINE CANNON LLP

                                          By: /s/ Jeffrey I. Shinder
                                          Jeffrey I. Shinder
                                          A. Owen Glist
                                          David A. Scupp
                                          335 Madison Avenue, 9th Floor
                                          New York, New York 10017
                                          Telephone: (212) 350-2700
                                          Facsimile: (212) 350-2701
                                          jshinder@constantinecannon.com
                                          oglist@constantinecannon.com
                                          dscupp@constantinecannon.com

                                          Attorneys for the 7-Eleven Plaintiffs
Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 4 of 6 PageID #: 121497



                                                    ARNOLD & PORTER KAYE SCHOLER LLP

                                                    By: /s/ Robert C. Mason
                                                    Robert C. Mason
                                                    250 West 55th Street
                                                    New York, NY 10019-9710
                                                    (212) 836-8000
                                                    robert.mason@arnoldporter.com

                                                    Robert J. Vizas
                                                    Three Embarcadero Center, 10th Floor
                                                    San Francisco, CA 94111-4024
                                                    bob.vizas@arnoldporter.com

                                                    Mark R. Merley
                                                    Matthew A. Eisenstein
                                                    601 Massachusetts Avenue, NW
                                                    Washington, DC 20001-3743
                                                    mark.merley@arnoldporter.com
                                                    matthew.eisenstein@arnoldporter.com

                                                    HOLWELL SHUSTER & GOLDBERG LLP

                                                    Michael S. Shuster
                                                    Demian A. Ordway
                                                    Blair E. Kaminsky
                                                    Jayme A. Jonat
                                                    425 Lexington Avenue
                                                    New York, NY 10017
                                                    (646) 837-5151
                                                    mshuster@hsgllp.com
                                                    dordway@hsgllp.com
                                                    bkaminsky@hsgllp.com
                                                    jjonat@hsgllp.com

                                                    Attorneys for Visa Defendants1




   1
    Arnold & Porter Kaye Scholer LLP is counsel to the Visa defendants as to all plaintiffs except
   Barnes & Noble, Inc., and Barnes & Noble College Booksellers LLC.
Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 5 of 6 PageID #: 121498



                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP

                                          By: /s/ Gary R. Carney
                                          Gary R. Carney
                                          1285 Avenue of the Americas
                                          New York, NY 10019-6064
                                          (212) 373-3051
                                          gcarney@paulweiss.com

                                          Kenneth A. Gallo
                                          Donna Ioffredo
                                          2001 K Street, NW
                                          Washington, DC 20006-1047
                                          kgallo@paulweiss.com
                                          dioffredo@paulweiss.com

                                          Attorneys for Mastercard Defendants

                                          MORRISON & FOERSTER LLP

                                          By: /s/ Michael B. Miller
                                          Michael B. Miller
                                          250 West 55th Street
                                          New York, NY 100019
                                          (212) 468-8000
                                          mbmiller@mofo.com

                                          Attorneys for Bank of America Defendants

                                          SKADDEN, ARPS, SLATE, MEAGHER
                                          & FLOM LLP

                                          By: /s/ Boris Bershteyn
                                          Boris Bershteyn
                                          Kamali Willett
                                          One Manhattan West
                                          New York, NY 10001
                                          (212) 735-3000
                                          boris.bershteyn@skadden.com
                                          kamali.willett@skadden.com

                                          Attorneys for JP Morgan Chase Defendants
Case 1:05-md-01720-MKB-JO Document 8027 Filed 10/14/20 Page 6 of 6 PageID #: 121499



                                          SIDLEY AUSTIN LLP

                                          By: /s/ Benjamin R. Nagin
                                          Benjamin R. Nagin
                                          787 Seventh Avenue
                                          New York, NY 10019
                                          bnagin@sidley.com

                                          Attorneys for Citi Defendants

                                          PATTERSON BELKNAP WEBB &
                                          TYLER LLP

                                          By: /s/ Robert P. LoBue
                                          Robert P. LoBue
                                          William F. Cavanaugh
                                          1133 Avenue of the Americas
                                          New York, NY 10036

                                          Attorneys for Wells Fargo Defendants




   SO ORDERED:

   Dated:




   Brooklyn, New York                               United States District Judge
